Exhibit 10.6
***** CONFIDENTIAL TREATMENT REQUESTED

August 31, 2007

Sundi Sundaresh
[Address]

 

Dear Sundi,

We are offering you the following incentive to recognize your successful
completion of three specific performance goals set forth in Appendix A that will
lay the foundation for operating results in FY'09. You will receive a bonus on
November 23, 2007 (subject to applicable withholdings) of up to two months of
your current base pay rate upon completion of the first goal if fully achieved
by September 30, 2007 and you are employed on the date of payment. You will
receive a bonus on April 14, 2008 (subject to applicable withholdings) of up to
four months of your current base pay rate upon completion of two goals set forth
in Appendix A if fully achieved by March 31, 2008 and you are employed on the
date of payment.

This performance incentive is in addition to, and not in lieu of, any Adaptec
Incentive Plan (AIP) payment you are eligible to receive based on the Plan
document, and any severance benefits you would be entitled to receive pursuant
to the terms of your Employment Agreement.

If you voluntarily leave Adaptec's employment or are involuntarily terminated
for cause prior to the completion of the performance goals you will not be
entitled to receive that payment. If you are terminated other than for cause,
you will be entitled to receive the incentive bonus payments when they would
otherwise have been paid without regard to achievement of the performance goals
or your continued employment. Cause is defined as any of the following: (1) A
deliberate or serious breach of your material duties as assigned by the Company;
(2) Refusal or unwillingness to perform such duties; or (3) Arrest or conviction
for a felony, a serious violation of the law, or other crime involving moral
turpitude, fraud, misappropriation of funds, habitual insobriety or illegal drug
use.

If you are involuntarily terminated on or within nine months following a Change
of Control as defined in the Company's 2004 Equity Incentive Plan ("Change of
Control"), you will be entitled to receive the six month incentive payment
without regard to achievement of the performance goals or your continued
employment, payable immediately upon the termination of your employment.

The Company shall require any successor or assignee, in connection with any
sale, transfer or other disposition of all or substantially all of Adaptec's
assets or business, whether by purchase, merger, consolidation or otherwise,
expressly to assume and agree to perform Adaptec's obligations under this
Agreement in the same manner and to the same extent that Adaptec would be
required to perform if no such succession or assignment had taken place. Adaptec
will cover all of your legal expenses incurred by you to enforce this Agreement
following a Change of Control, payable within ten (10) days of your submission
of evidence of your incurring such expenses as a result of a refusal to pay
benefits under this Agreement.

The commitment of the Company under this agreement is not revocable.

Sincerely,

 

/s/ Judith O'Brien

Judith O'Brien

Chair of the Compensation Committee



Acknowledged and Agreed to:

/s/ Sundi Sundaresh

 

September 4, 2007

Name

 

Date

*****   The omitted portions of this exhibit have been filed with the Securities
and Exchange Commission pursuant to a request for confidential treatment under
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.




APPENDIX A



 



Performance goals by September 30, 2007
 a. Execute an agreement with Company A around *****, a ***** in exchange for
    Adaptec *****, each of which shall be subject to Board approval.

Performance goals by March 31, 2008
 a. *****, subject to Board approval *****.
 b. Deliver and execute plan to *****.

